Title: [June 1768]
From: Washington, George
To: 




June 1st. Rid to Muddy hole Doeg Run & the Mill.
 


2. Went into the Neck.
 


3. Rid to Muddy hole Doeg Run & Mill.
 


4. At Home all day writing.
 


5. Went to Church at Alexandria & dined at Colo. Carlyles.
 


6. Rid to Muddy hole and the Mill, & met with Doctr. Rumney upon my Return who dined here.



   
   While Rumney was at Mount Vernon, he gave Patsy Custis “a large Julep,” probably a syrupy, nonalcoholic drink intended to soothe her nerves (receipt from William Rumney, 18 Feb. 1769, ViHi: Custis Papers).



   
   GW today paid £15 for a horse for Jacky Custis (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 274).



 


7. Went up to Alexandria to meet the Attorney Genl. & returnd with him, his Lady & Daughter, Miss Corbin and Majr. Jenifer.


   
   The Major Jenifer mentioned frequently in the diaries is Daniel of St. Thomas Jenifer (1723–1790), who lived at Stepney, a large estate in Charles County, Md. He served in various public offices in Maryland before the Revolution and was at this time a member of the Maryland Provincial Court. From 1778 to 1782 he was a member of the Continental Congress. In 1785 he was made one of the commissioners to settle the navigation of the Potomac River, and later he was a member of the Constitutional Convention.



 


8. At Home with the above Company. Colo. Fairfax, his Lady & Miss Nicholas—Colo. West & his Wife—& Colo. Carlyle Captn. Dalton & Mr. Piper—the three last of whom stayd all Night.
 


9. The Attorney &ca. went away leavg. Miss Nicholas only here.
 


10. Rid to Muddy hole Doeg Run and the Mill.
 


11. Rid to Ditto—Ditto & Ditto.
 


12. Went to Pohick Church and returnd to Dinner.
 


13. Went to Belvoir where Mr. Seldon his Lady &ca. were.


   
   Mary Cary (1704–1775), an aunt of Sarah Cary Fairfax, married Joseph Selden (d. 1727) of Elizabeth City County and had three sons: Col. Cary Selden of Buckroe, Elizabeth City County; Col. Samuel Selden of Salvington, Stafford County; and Rev. Miles Selden (d. 1785) of Henrico County (Va. Mag., 9:109; meade [1][William] Meade. Old Churches, Ministers and Families of Virginia. 2 vols. Philadelphia, 1857., 2:205).



 


14. Returnd home again, & found Mr. B. Fairfax here. Sent for Doctr. Rumney to Patcy Custis who was seized with fitts. Mr. M. Campbell lodgd here.


   
   Rumney treated this outbreak of epileptic convulsions by bleeding Patsy and prescribing some of the same medicines that he had given her earlier: valerian, “nervous drops,” and ingredients for another medicinal brew (receipt from William Rumney, 18 Feb. 1769, ViHi: Custis Papers).



 


15. Colo. Fairfax & Family together with Mr. Seldon & his dind here as also Doctr. Rumney. Mr. B. Fairfax went in the Mg.
 



16. Rid to the Mill Doeg Run and M. Hole. Mr. Campbell came here in the Eveng.
 


17. Rid into the Neck and to Muddy hole.
 


18. At home all day prepg. Invoices and Letters for England.

	
   
   The “Invoices and Letters” were all dated 20 June 1768, the “Invoices” listing personal and plantation items needed from England for Mount Vernon and the Custis estates. To Charles Lawrence of London, GW wrote for a “Suit of handsome Cloth Cloaths,” reminding the tailor that his long-legged correspondent stood a “full Six feet high” and was “not at all inclind to be corpulent.” GW also ordered new clothes, including a green riding outfit for “Mastr. Custis . . . now 15 Yrs. of age & growing fast” and “a Suit of blew Livery” for Jacky’s body servant (DLC:GW). From John Didsbury of London, GW ordered 32 pairs of shoes and boots for the Washington family, including 2 pairs of satin pumps, one in black and one in white, for Patsy Custis; also ordered were 4 pairs of “strong, course” shoes for Jacky’s body servant (DLC:GW). In his cover letter to Robert Cary & Co., GW complained that for “four years out of five” he had made less profit by consigning his tobacco to Cary to sell in England than he would have made if he had sold it in Virginia (DLC:GW).



 


19. At home. Do. Do.
 


20. Went to Court and returnd at Night.
 


21. Went up again and stayd all Night.
 


22. Returnd home in the afternoon.
 


23. At Home all day.
 


24. Rid to Muddy hole, Doeg Run, and the Mill before Dinner, & was sent for by express to come to Alexa. to settle and Arbitrate an Acct. between Mr. George West & Mr. Chs. Alexander wt. Mr. Thomson Mason & Mr. Ellzey.


   
   George West (d. 1786), son of Hugh and Sybil West and brother of John West, Jr., was a Fairfax County surveyor. He married Ann Alexander, who was a first cousin of Charles Alexander (1737–1806) of Preston in Fairfax County. Charles Alexander married Frances Brown (d. 1823), daughter of Richard Brown of Maryland.



   
   William Ellzey (d. 1796), a son of Lewis Ellzey by his first wife and thus a half brother to Thomasin Ellzey of Truro Parish, married Frances Westwood and lived in the neighborhood of Dumfries, where he practiced law until about 1773. By 1774 he was living on his father’s land in Loudoun County. GW sought his legal help in several disputes in the late 1760s.



   
   Jacky Custis rode up to Alexandria with GW this afternoon.



 



   
25. Returnd Home & remained there all day. Doctr. Rumney came in the Afternoon & stayd all Night.
 


26. At Home. Doctr. Rumney went away in the Afternoon.
 


27. At home. Colo. Fairfax & his Lady dined here & returnd in the Aftern.
 


28. Set of for, and Reachd Fredericksburg.

	
   
   GW was taking Jacky Custis to a boarding school in St. Mary’s Parish, Caroline County, which the parish rector, Rev. Jonathan Boucher, ran in his home on a small plantation about 11 miles from the parish church. Jacky had received no instruction since Christmas when Magowan had ceased tutoring him, and GW was now anxious to have the boy resume his education. To school Jacky took his luggage, a body servant, and two horses (GW to Boucher, 30 May 1768, PHi: Dreer Collection).



 


29. Rid round and examind the Wheat Fields there. Which were fine.
 


30. Went to Mr. Bouchers. Dined there and left Jackey Custis. Returnd to Fredericksburg in the Afternn.


   
   Jonathan Boucher (1737/8–1804), son of a poor English schoolmaster, came to Port Royal in 1759 to earn his living by tutoring gentlemen’s sons. He soon began incurring heavy debts, a habit that would plague him for most of his life, but his fortune took a turn for the better in 1761 when he was offered the rectorship of neighboring Hanover Parish in King George County.

During the following year he took holy orders in England and, returning to Virginia, was confirmed as Hanover’s rector. He later moved to his present position as rector of St. Mary’s Parish in Caroline County, where he had a busy bachelor existence, preaching, working his plantation, and running the school for boys that Jacky had come to attend. Boucher was a genial and often witty man, but he also had traits that frequently led him into difficulty, as he readily admitted in his Reminiscences: “There was nothing quite ordinary or indifferent about me; my faults and my good qualities were all striking. All my friends (and no man ever had more friends) really loved me; and all my enemies as cordially hated me. Women, in particular, were apt to be pleased with me, because I had a natural gallantry and attachment to the sex which made them secure of my good-will and friendship. . . . In most respects, when thwarted and opposed, I was obstinate and mulish; yet there was nothing which I might not be coaxed into. A woman might do anything with me. . . . As to my conduct in life, it was of a piece with the rest of me: no man took more pains, or laboured harder, to earn money, but I took no adequate care of it when I had earned it. I always intended well, but often acted ill” (boucher [1]Jonathan Bouchier, ed. Reminiscences of an American Loyalist, 1738–1789: Being the Autobiography of The Revd Jonathan Boucher, Rector of Annapolis in Maryland and afterwards Vicar of Epsom, Surrey, England. Boston, 1925., 80–81; see also clark [3], 19–32).



